Citation Nr: 9903973	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  94-28 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, B.D.G.


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 1993, the RO denied the veteran's claim of 
entitlement to service connection for PTSD due to the fact 
that the veteran's reported in-service stressors had not been 
verified.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has claimed entitlement to service connection for 
PTSD based on stressful incidents he reported he experienced 
while serving in Vietnam during the war.  The veteran's claim 
has been denied as there has been no verification of the 
claimed in-service stressors.  

Numerous stressors have been reported by the veteran.  He 
reported at various times that he either witnessed, stepped 
on, or picked up a severed arm.  He also reported that the 
severed arm was waved at him by another soldier.  He reported 
that he was shot at while on guard duty.  He reported several 
times that he witnessed enemy soldiers who were tortured by 
U. S. troops by being dragged through treetops by 
helicopters.  He reported witnessing a young Chicano soldier 
with his arm shot off.  

The veteran reported that he spent time looking for booby 
traps.  He stated that he was a truck driver who was 
frequently shot at.  He reported witnessing the deaths of 
several friends  (the Board notes that the veteran also 
testified that he had never seen any friends or anyone else 
die while in Vietnam).  He reported that he was subjected to 
mortar fire while at base camp.  He indicated that he was on 
perimeter duty one time when the camp he was protecting was 
attacked.  He also indicated that he watched a jet blown up 
by friendly fire while at Cam Ranh Bay.  The veteran, 
however, has not provided enough descriptive information in 
order to allow verification of the claimed stressors.  

In June 1997, the RO sent a letter to the U. S. Army Joint 
Services Environmental Support Group (later changed to U. S. 
Armed Services Center for Research of Unit Records 
(USASCRUR)) requesting confirmation of the veteran's reported 
stressors.  The RO provided to USASCRUR the veteran's first 
and last name and middle initial, his service number and the 
fact that he was in the U. S. Army.  The RO further reported 
that the veteran was assigned to the "610th Eng. Co. 
APO96312", was a heavy vehicle driver and was assigned to 
Vietnam from February 1967 to March 1969.  

In December 1997, USASCRUR responded to the RO's request by 
the submission of Operational Report - Lessons Learned (OR-
LL), Headquarters, 4th Infantry Division Artillery, period 
ending 31 January 1969.  USASCRUR reported in it's 
transmittal letter that the "OR-LL  notes a number of small 
arms, rocket and mortar attacks occurred during this 
reporting period in Darlac Province, which is the location of 
Ban Me Thuot, and Mr. [redacted] unit's area of operation."  

The Board notes that the veteran was assigned to the Company 
A of the 87 Engineer Battalion from June 3, 1968 to December 
18, 1968.  He was assigned to the 610 Engineer Company from 
December 18, 1968 to January 31, 1969.  The Board further 
notes that the veteran has testified that he was stationed in 
Cam Ranh Bay while serving in Vietnam.  

The Board finds that another attempt must be made to try to 
verify any of the veteran's claimed in-service stressors.  
The veteran has testified that his home base  was located at 
Cam Ranh Bay.  The USASCRUR report did not include any 
information regarding this geographic area.  Additionally, 
the Board notes that in it's letter to USASCRUR, the RO 
reported only one of the units the veteran was assigned to 
while in Vietnam which was the 610th Engineer Company.  The 
RO's June 1997 letter requesting verification of stressors 
did not indicate that he was also assigned to Company A of 
the 87th Engineer Battalion.  While the Board notes that 
there is one reference to the 87th Engineer Company included 
in the OR-LL, it is not known if the units entire pertinent 
history was included in the report.

As it has been determined that the issue on appeal must be 
remanded, the RO should also request the veteran to provide 
additional information regarding the stressors he already 
reported.  

The Court has previously articulated a number of 
considerations that must be addressed in claims of service 
connection for PTSD.  In Zarycki v. Brown, 6 Vet. App. 91 
(1993), the Court set forth the framework for establishing 
the presence of a recognizable stressor, which is the 
essential prerequisite to support the diagnosis of PTSD.  

The Court analysis divides into two major components:  The 
first component involves the evidence required to demonstrate 
the existence of an alleged stressful event; the second 
involves a determination as to whether the stressful event is 
of the quality required to support the diagnosis of PTSD.  

With regard to the first component of the Court analysis, 
under 38 U.S.C.A. § 1154(b) (West 1991);  38 C.F.R. § 3.304 
(1998), and the applicable Manual 21-1 provisions, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 
(1993).  

In this case, the record does not evidence the fact that the 
veteran participated in combat.  The veteran has reported 
that he had combat exposure but he was not awarded any 
decorations denoting participation in combat.  The veteran's 
military occupational specialty was heavy vehicle driver.  
The Board finds that there is no evidence of record 
demonstrating that the veteran participated in combat.  Thus, 
VA need not accept the veteran's unsupported lay testimony 
regarding claimed stressors as conclusive of the actual 
occurrence of those stressors.  Zarycki, 6 Vet. App. at 98.  

In West v. Brown, 7 Vet. App. 70 (1994), the Court elaborated 
on the analysis in Zarycki.  In Zarycki, the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.  

Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  

If the adjudicators conclude that the record established the 
existence of such a stressor or stressors, then and only 
then, the case should be referred for a medical examination 
to determine the sufficiency of the stressor and as to 
whether the remaining elements required to support the 
diagnosis of PTSD have been met.  

In such a referral, the adjudicators should specify to the 
examiner(s) precisely what stressor or stressors has (have) 
been accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  

In other words, if the adjudicators determine that the 
existence of an alleged stressor or stressors in service is 
not established by the record, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiners render a diagnosis of 
PTSD that is not clearly based upon stressors in service 
whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  

Finally, the Court's jurisprudence clearly indicates that 
neither the non-combat veteran's testimony alone nor medical 
statements finding a relationship between the veteran's 
recitation of his claimed stressors and a diagnosis of PTSD 
can qualify as corroborating evidence of a stressor.  In 
Dizoglio v. Brown, 9 Vet. App. 163 (1996), the Court held 
that a non-combat veteran's testimony alone is insufficient, 
but left open the question of whether medical statements were 
sufficient.  In Moreau v. Brown, 9 Vet. App. 389 (1996), the 
Court closed that question, holding that credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment by all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for service connection for PTSD since 
separation from service.  After securing 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  

2.  The RO should request the veteran to 
submit, in writing, as much descriptive 
information as possible regarding his 
claimed in-service stressors.  The RO 
must inform the veteran of the importance 
of the submission of this evidence and 
that failure to do so may adversely 
affect the outcome of his claim.  
Specific answers to the following 
questions to the extent possible should 
be provided by the veteran: With regard 
to the claim of witnessing the torture of 
enemy prisoners, the veteran should 
provide the basic facts and circumstances 
and also whether the incident was 
reported to U. S. authorities, whether 
there was an investigation and what unit 
was the incident reported to.  

With regard to the veteran's claims that 
he witnessed friends or acquaintances who 
were killed or wounded, he should provide 
first and last names of the casualties, 
approximate dates of the incidents and 
the unit of the individuals who were 
killed or wounded.  

With regard to the veteran's claims of 
being subjected to rocket or mortar 
attacks, the veteran should provide 
information as to the frequency of the 
attacks and locations, whether any 
casualties resulted in the veteran's 
unit, the names of any casualties and 
whether the veteran was involved in the 
direct effects of the attacks (i.e. 
barracks or duty station was hit).  

With regard to the veteran's claim that 
he was subjected to sniper attacks, the 
veteran should report whether anyone was 
injured by the attacks; whether counter 
fire was employed to drive off the 
attackers; whether the attack was 
reported; under what circumstances the 
attack occurred and where the attack 
occurred.  



With regard to the veteran's claims of 
stressful experiences he had while 
performing his duties as a driver, the 
veteran should report the dates of the 
incidents, names and number of 
casualties, the size of the engagement 
and what units were involved.

3.  After the above development is 
completed and regardless of whether the 
veteran submitted a new stressor 
statement, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents and the veteran's 
statements regarding stressors.  

This summary, and all supporting 
documents regarding the veteran's claimed 
stressor(s), should be submitted to the 
U. S. Armed Service Center for Research 
of Unit Records (USASCRUR), at 7798 
Cissna Road, Springfield, Virginia 22150.  
USASCRUR should be informed of both units 
which the veteran was attached to while 
serving in Vietnam.  

The USASCRUR should be requested to 
verify the occurrence of the incident(s) 
and any indication of the veteran's 
involvement therein.  If unable to 
provide such information, USASCRUR should 
be asked to identify the agency or 
department that could provide such 
information and the RO should conduct 
follow-up inquiries accordingly.  




4.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  

If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service or prior 
to service it has determined are 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.  

5.  If, and only if, confirmed stressors 
are found to exist based on the 
instructions in paragraph 4, the veteran 
should be afforded a VA psychiatric 
examination by a board of two qualified 
psychiatrists who, if possible, have not 
previously examined the veteran, in order 
to determine whether the veteran has PTSD 
and its etiology.  

The RO is to stress to the veteran the 
seriousness of the scheduled examination, 
the importance of a definite psychiatric 
diagnosis, and the obligation of 
reporting to the examination at the 
proper place and time.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations and the examination reports 
must be annotated in this regard.  


Prior to the examinations, the RO is to 
inform the examiners of the results of 
its determination in paragraph (4) above 
as to the existence of a stressor or 
stressors.  The examiners should report 
all Axis I and II diagnoses present, if 
any, discuss any psychosocial stressors, 
and resolve any conflicts found between 
their findings and the diagnostic 
findings noted in the evidence associated 
with the claims file.  

With regard to PTSD, the RO must specify 
for the examiners the stressor or 
stressors that it has determined are 
established by the record and the 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  

The examination reports should reflect 
review of pertinent material in the 
claims folder.  If a diagnosis of PTSD is 
made, the examiner(s) should specify (1) 
whether each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiners.  

The examination reports should include 
the complete rationale for all opinions 
expressed.  Any necessary special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 10 -


